Exhibit 16.1 July 11, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: TechPrecision Corporation. File No. 0-51378 Dear Madam or Sir: We have read Item 4.01 of Form 8-K of TechPrecision Corporation, dated July 11, 2011, and agree with the statements concerning our Firm contained therein. Very truly yours, Garden City, New York 7 Twelfth Street Garden City, NY 11530 Tel: 516-746-4200 Fax: 516-746-7900 Email:Info@Tabrizcpa.com www.Tabrizcpa.com
